MARX, J.
Epitomized Opinion
This was an action against the defendant for wrongful death by Lindeman. The plaintiff’s husband was a passenger in the automobile of Rosche at the time the accident occurred. Both plaintiff and her husband had been guests at the defendant’s home and at the close of the evening Rosche offered to take them to their home in his automobile. They accepted this offer and defendant in driving them toward their home drove into a blind street opening before reaching the Boulevard, and struck an iron pole. The defendant was deceived by this blind opening and turned his automobile into it in the belief that he was turning into the Boulevard. As the automobile struck an iron pole the deceased was thrown out and killed.
At the first trial the jury returned a verdict for the defendant. This judgment was reversed by the Court of Appeals for error in the court’s charge. The case was again tried and the jury returned a verdict for defendant. In prosecuting error this time, the plaintiff claimed that the verdict was manifestly against the weight of the evidence. In sustaining the verdict, the Court of Appeals held:
1. As the existence of this blind street opening constituted a trap to automobiles and a menace to life of such a serious character as to make the municipality negligent therefore, the defendant is not chargeable with any negligence as it required extraordinary caution upon the part of a driver who was not familiar with 'the street intersection at this point to avoid turning into this false street.